ACCEPTED
                                                                   04-14-00130-CR
                                                        FOURTH COURT OF APPEALS
                                                             SAN ANTONIO, TEXAS
                                                              4/9/2015 11:46:03 AM
                                                                     KEITH HOTTLE
                                                                            CLERK

           CASE NO. 04-14-00130-CR

                                          FILED IN
                                   4th COURT OF APPEALS
   IN   THE COURT OF APPEALS FOR THESAN ANTONIO, TEXAS
                                   4/9/2015 11:46:03 AM
         FOURTH DISTRICT OF TEXAS    KEITH E. HOTTLE
                                           Clerk

            SAN ANTONIO, TEXAS


             JOSHUA ORCASITAS,
                       Appellant

                       V.

              STATE OF TEXAS,
                        Appellee


 Appealed from the 175th Judicial District Court
            of Bexar County, Texas


SUPPLEMENTAL CITATION OF AUTHORITIES


                     GROSS & ESPARZA, P.L.L.C.
                     MICHAEL C. GROSS
                     State Bar No. 08534480
                     106 South St. Mary’s Street, Suite 260
                     San Antonio, Texas 78205
                     Lawofcmg@gmail.com
                     (210) 354-1919
                     (210) 354-1920 Fax

                     Attorney for the Appellant,
                     JOSHUA ORCASITAS
TO THE HONORABLE COURT OF APPEALS:

      JOSHUA ORCASITAS, the Appellant, submits the following supplemental

citation of authorities:

1.    Bush v. State, No. 04-13-00466-CR (Tex. App. - San Antonio, January 29,
      2014, no pet.) (Jury argument that is predicated upon, directly or indirectly,
      matters outside record is improper and reversible if it injects or emphasizes
      harmful facts outside record; an instruction to disregard will not cure such error
      if “in light of the record as a whole it was extreme or manifestly improper,
      violative of a mandatory statute, or injected new facts harmful to the accused.”)

2.    McMurrough v. State, 995 S.W.2d 944 (Tex. App. - Fort Worth 1999, no pet.)
      (Objection that prosecutor’s argument was outside record involves final
      argument that was uninvited and unsbustantiated accusation of improper
      conduct directed at defendant’s attorney as an outside record attack on defense
      counsel’s integrity and was incurable by jury instruction and reversible.)

                                 Respectfully submitted,

                                 GROSS & ESPARZA, P.L.L.C.

                                 /s/ Michael C. Gross
                                 Michael C. Gross
                                 State Bar No. 08534480
                                 106 South St. Mary’s Street, Suite 260
                                 San Antonio, Texas 78205
                                 Lawofcmg@gmail.com
                                 (210) 354-1919
                                 (210) 354-1920 Fax

                                 Attorney for the Appellant,
                                 JOSHUA ORCASITAS

                           CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was faxed to Laura Durbin,
Assistant District Attorney, 335-2436, on the 9th day of April 2015.

                                 /s/ Michael C. Gross